Citation Nr: 0127107	
Decision Date: 12/07/01    Archive Date: 12/11/01

DOCKET NO.  98-09 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION


The veteran served on active duty from January 1936 to 
January 1939, from February 1939 to November 1941, from 
December 1941 to October 1945, and from June 1948 to March 
1959.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The veteran died in October 1997, and the appellant 
in this claim is his surviving spouse.  

In February 2000, the Board remanded this claim to the RO for 
further development.  In May 2000, the Board denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death, finding the claim not well 
grounded.  The veteran appealed that finding to The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court").  In an Order dated in 
March 2001, the Court vacated the Board's May 2000 decision.  
The case was remanded to the Board for further proceedings 
consistent with the Order.


REMAND

During the pendency of the appellant's appeal, The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (now codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp.2001)) (VCAA) became law.  VA 
issued regulations to implement the VCAA in August 2001.  66 
Fed. Reg. 45,620 (Aug 29, 2001) (to be codified as amended at 
39 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000 except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA" "66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death. 38 
C.F.R. § 3.312 (2000).  For a service-connected disability to 
be the principle cause of death, it must singly or with some 
other condition be the immediate or underlying cause, or be 
etiologically related. 38 C.F.R. § 3.312(b).

The record shows that the veteran died on October [redacted], 1997, 
due to perforation of the intestine due to acute vascular 
insufficiency of the intestine due to suppurative 
peritonitis.  In November 1997, the appellant filed a claim 
for service connection for the cause of the veteran's death.  

The record shows that the veteran was service connected for 
arteriosclerotic heart disease with hypertension; senile 
dementia cerebral arteriosclerosis, possible residual 
cerebrovascular accident; and for residuals of an 
appendectomy.  

The veteran's service medical records show that the veteran 
was treated on several occasions for complaints of nausea, 
vomiting and diarrhea.  His separation examination report, 
dated in March 1959, shows a 6-8 year history of gastritis 
with a tendency to diarrhea and currently asymptomatic with 
no sequelae.  In October 1997, the veteran was admitted to a 
private facility after vomiting 3 to 4 times on the day of 
admission with chills and abdominal distention that had 
developed 2 days prior to admission.  X-ray of the abdomen 
revealed a large amount of air and fecal material throughout 
the entire colon which was severely distended.  A 
sigmoidoscopy was performed.  The preoperative diagnosis was 
toxic megacolon with peritonitis.  An exploratory laparotomy, 
abdominal colectomy, Brook ileostomy and Stamm gastrostomy 
were performed.  Medical staff consultation with Dr. B. 
concluded that the veteran's condition was terminal.  At the 
family's request, only supportive therapy was provided.  The 
veteran's condition continued to deteriorate and he died on 
October [redacted], 1997.  The final diagnosis was:  "perforation of 
intestine, acute vascular insufficiency of intestine, 
suppurative peritonitis, urinary tract infection, 
orchitis/epididymitis, pneumonia, paralysis agitans, 
ulcerative colitis, pruritic disorder, malignant neoplasm of 
skin of face, congestive heart failure, acute renal failure, 
Alzheimer's Disease."  

A statement from Dr. B., dated in April 1998, indicates that 
he had treated the veteran for many years, and that the 
veteran's diagnoses included hypertension, arteriosclerotic 
heart disease, multiple infarct dementia, severe cognitive 
dysfunction, Alzheimer's disease, congestive heart failure, 
diabetes and cerebrovascular accident.  With regard to the 
cause of the veteran's death, Dr. B.  reported that the 
immediate cause of death was perforation of intestine with 
underlying acute vascular insufficiency of intestine and 
suppurative peritonitis, and that all of the above diagnoses 
were in addition to his immediate cause of death.  

The Board finds that a medical opinion should be obtained to 
determine whether a service connected disability caused or 
materially contributed to the veteran's death. This should 
include a query as to whether it produced debilitating 
effects and general impairment of health to an extent that 
would have rendered the veteran materially less capable of 
resisting the effects of other disease or injury primarily 
causing death. See 38 C.F.R. § 3.312(c) (2000).  

In light of these circumstances this claim is hereby REMANDED 
to the RO for the following:


1.  The RO should comply with the notice 
and duty to assist provisions of the 
Veterans Claims Assistance of Act of 
2000.  The RO must request that the 
appellant identify the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have provided treatment for the 
veteran which could be relevant to this 
claim.  With any necessary authorizations 
from the appellant, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  If the RO is 
unable to obtain any identified records, 
the RO must identify to the appellant 
which records were unobtainable, describe 
to her the efforts which were made in an 
attempt to secure the records, and the RO 
must describe any further action to be 
taken by VA with respect to the claim.  
Copies of all correspondence to the 
appellant must be sent to the appellant's 
representative.  

2.  The RO should submit the claims file, 
with any and all additional evidence 
received, to an appropriate VA physician 
for an opinion as to the likelihood that 
the veteran's service-connected 
disability(s) was/were related to the 
cause of the veteran's death, and in 
particular, whether any was a 
contributory cause of death, as defined 
in 38 C.F.R. § 3.312(c).  The claims 
file, to include a complete copy of this 
remand, must be reviewed by the 
physician, in conjunction with the 
opinion.  The opinion should address the 
following:

(1)  Whether any service connected 
disability contributed substantially or 
materially to the cause of death, 
combined to cause death, or aided or lent 
assistance to the production of death; 
(2)  Whether there were resulting 
debilitating effects and general 
impairment of health, due to any service-
connected disability, to an extent that 
would render the veteran materially less 
capable of resisting the effects of the 
other disease or injury which was the 
primary cause of death; or 
(3)  Whether any service-connected 
disability was of such severity as to 
have had a material influence in 
accelerating death.  

In addition, the examiner should indicate 
if it is at least as likely as not that 
the cause of the veteran's death is 
related to any treatment that the veteran 
received in service.  The complete 
rationale for all conclusions must be 
provided.  

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2000); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and VA's implementing regulations is 
completed. 

5.  Then, the RO should readjudicate the 
issue on appeal.  If any benefit sought 
on appeal remains denied, the appellant 
and the appellant's representative, if 
any, should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.



By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




